DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
US 2018/0211509 to Ramaci teaches querying a database server 124, launching application requests in a notification system and a notification device. 
US 2013/0208880 to Lovy et al. teaches an enterprise infrastructure 100, escalation engine 354 generates and transmits escalation queries to database 352 in the form of messages and receives, in response thereto, escalation responses in the forms of messages. In addition, escalation engine 354 generates and transmits notification requests. 
The cited prior art alone or in combination fail to suggest or disclose the limitations of independent claims 1, 15 and 20. 
For example, the independent claims contain limitations: 
send, via the communication interface, to the first enterprise tablet computing device, the notification generated for the first enterprise tablet computing device based on the message data received from the message database server, wherein sending the notification generated for the first enterprise tablet computing device based on the message data received from the message database server causes the first enterprise tablet computing device to display the notification generated for the first enterprise tablet computing device based on the message data received from the message database server.
Claims 2-14, and 16-19 depend directly on claims 1, 15 and 20 and are therefore considered allowable for at least the same reasons noted above with respect to independent claims 1, 11 and 16. 
To the extent that these features are not found in the prior art cited by the Examiner, the present application is held allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0068399 to Brown et al.  teaches receiving device identification information from both a secured system indicating devices with authorization and from a third party telecommunications carrier indicating the mobile device account attempting to access a service provider. 
US 2020/0356462 to Anand et al. teaches generating a notification message for an administrator of the relational database, which may include an identification of the condition that caused the action to be taken. For example, if the latency of queries to the relational database exceed a predetermined threshold, the system may generate an alert informing the administrator of unacceptable latency. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434